Title: To Thomas Jefferson from John Agnew, 15 February 1808
From: Agnew, John
To: Jefferson, Thomas


                  
                                             
                            Sir,
                            [15 Feb. 1808]
                        

                  
                  In the only country upon earth where man enjoys his birthright the inalienable gift heaven: a right to think and act as a moral agent, it becomes solemnly his duty to watch with unremitting jealousy the conduct of those to whose safeguard he entrusts this high prerogative: and to approve or condemn as they merit his approbation or his censure.
                  But this all-important duty he ought to exercise with sound discretion. Most anxiously guarding against unfounded rumour, captious surmise, or sudden gusts of passion. The impartial results of rational and deliberate enquiry, can alone reach the heart; and convince those to whom these are addressed, of the purity of those motives which dictate an investigation of their conduct.
                  In the present precarious and alarming situation of our country every citizen is called upon for a candid and upright discharge of this invaluable duty. Attacked by every insidious hostile art, which fraudulent ingenuity can devise, whilst avowed enmity is, as yet, denied, we cannot too jealously guard against the illicit practices of our enemies; whether foreign or domestic. But while thus alive to the conduct of all, that of the Government of Great Britain demands our most earnest and unremitted attention. For whether we consider her antient claims over, or her collateral affinities with us—her commercial connexions or jealousy of rivalship from thence arising—the general tenor of her conduct or her present perilous situation—we cannot too solicitously watch those corrupt, insidious or incendiary practices which will be if they have not already been resorted to by her to undermine our liberties and woo us to our destruction.
                  But while we thus carefully guard against being drawn into the vortex of her fate,– let us be equally solicitous to avoid the opposite extreme: and claim from her only what we demand from every other—the impartial application of the principles of moral and retributive justice. By taking this high ground we can justly claim, not the forbearance only, but the confidence of every nation. Nor while we thus act can any American refuse his support to every measure which government may dictate for security or indemnification: however painful the privations—however great the sacrifices, or however hazardous the enterprizes which these require.
                  Impelled by these solemn considerations of moral obligation, the Democratic citizens of the county of Adams come forward, in the present awful and critical situation of their country, with a declaration of those principles, which as far as a knowledge of facts enabled them, have hitherto regulated their conduct, and which they consider themselves as pledged to support at the hazard of fortune, of life and of liberty.
                  “We hold these truths to be self-evident that all men are created equal; that they are endowed by their creator with certain inalienable rights; that among these are life, liberty, and the pursuit of happiness. That, to secure these rights governments are instituted among men, deriving their just rights from the consent of the governed: that whenever any government becomes destructive of these ends, it is the right of the people to alter or abolish it, and to institute a new government; laying its foundations on such principles, and organizing its powers in such form, as to them shall seem most likely to effect their safety and happiness.”
                  “We the people of the United States in order to form a more perfect union, establish justice, insure domestic tranquility, provide for the common defence, promote the general welfare, and secure the blessings of liberty to ourselves and our posterity, Do ordain and establish this constitution for the United States of America.”
                  Such are the principles contained in that celebrated political creed which, at that trying period when we set up our claims to rank as an independent nation, among the nations of the earth, we so solemnly pledged ourselves, in the face of God and the world, to support with our lives, our fortunes, and our sacred honour. Such were the principles we avowed as the rule of our conduct, after we became an independent nation. By those principles we have uniformly endeavoured to test the purity of our motives, our opinions, and our conduct as citizens; and by these alone have we tried the merits of those, to whom we have successively entrusted the administration of our governments.
                  Upon those eternal truths, so publicly avowed, and in support of which our faith stands so solemnly pledged, we now mean to try the merits of some of those points in dispute between our Government and Great Britain.
                  Thou shalt not kill! Whosoever sheddeth man’s blood by man shall his blood be shed! Such are the decrees of heaven! and these decrees have been adopted, by every civilized nation on earth, into the code of their moral and political justice. By the reciprocal obligation of these principles alone do we wish the lives of our citizens secured. But we cannot estimate the life of the humblest American citizen, below that of the highest confidential servant, or the proudest titled peer of monarchy, or empire, nor consent to barter their blood or liberty for any commercial advantages or political immunities whatsoever. For our solemn faith stands pledged to support the equality of man, and his inalienable rights: life, liberty, and the pursuit of happiness! Whenever therefore the subjects, of any government, shall, without warrantable authority, take the life of any of our citizens, let them stand forfeited; and be given up to trial by this universal law of nations and God. Upon a due adherence to this principle alone rests our safety.
                  We embrace it as an established political axiom, that every citizen of the United States forms a fractional part of its government; and cannot be divested of its protection without destroying the integrity of the government itself. No person duly recognized as a citizen of the United States, can therefore be given up to the claim of any nation, without vitally wounding this fundamental principle of our government, and immolating its independency. With peculiar indignation therefore have we observed a late proclamation of the Government of Great Britain attempting to cancel this immutable principle, on which rests the freedom of man, and the independency of nations. For, instead of giving to man, as heaven ordained! dominion over the earth, they thereby degrade him into a serf of the soil on which he happens to be born! To such doctrine we cannot subscribe without committing moral and political suicide.
                  In short we can neither accede to the claims set up by the government of Britain against, nor rest satisfied with the general tenor of her conduct towards us. Yet we appreciate too highly the blessings of peace, and dread the issues of war, to our civil and political institutions, too awfully to wish for war, if peace can be preserved; without committing our safety or sacrificing our honour. For rather than expose these to jeopardy we will cheerfully put every thing most dear to us at hazard: resolved to live free or die.
                  In the wisdom integrity and patriotism of our present chief magistrate we confide, as much as we can confide in human means for preserving to us the blessings of peace, and averting from us the horrors of war. Or, if war becomes inevitable, in conducting us with energy, with honor, and success, thro’ its most perilous encounters. In the wisdom moderation and firmness of the measures already pursued, to obtain a redress of our grievances, we anticipate that ultimate success which will obtain indemnification for the past, and afford security for the future. With such knowledge of the past, we may safely pledge our most arduous exertions in support of those measures which the wisdom and virtue of our executive may find necessary to apply to the exigencies of the times. That we may deserve our due share of the glory we do not despair of our energies if the times shall come which will try mens souls.
                  Before closing this address permit us to acknowledge, our grateful sense of that invaluable obligation, conferred upon us, by your confidence in our virtue. If we would remain free, it is all-important, that we recur frequently to this confidence in our own energies: and that we should not rely, too implicitly, even on the wisdom and the virtue of a Jefferson! But while we thus admire that manly and sublime effort, which dictated your determination to retire from public life, at the close of the next elective period of your authority, with that pure and holy enthusiasm, which free-born minds alone can reach, let us indulge the consoling hope that you will long continue as the pattern of a free, a virtuous, and a useful citizen in private—as you have been our ornament, our guardian, and our friend in public life. In permitting us to give this public testimony of our high respect—we beg leave to subscribe ourselves
                  Your grateful and admiring Fellow citizens
                  
                     Signed in behalf of the meeting
                     
                     John Agnew chn.
                  
                  
                     Attest
                     Danl. Sheffer Secry.
                  
               